DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 1, 5 and 7 have been amended and new claims 20-21 have been added as requested in the amendment filed November 16, 2020. Following the amendment, claims 1-21 are pending in the present application.

2.	Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 30, 2020.

3.	Claims 1-12 and 20-21 are under examination in the current office action.

Withdrawn Objections and Rejections
4.	The objection to claim 1, set forth at section 5 of the 05/14/2020 Office action (OA), is withdrawn in view of applicant’s amendment to the claim.

5.	The rejection of claims 1, 2 and 8-11 under 35 U.S.C. 112(a) (written description), as set forth at section 6 of the 05/14/2020 Office action (OA), is withdrawn in view of applicant’s amendment to claims 1.

6.	The rejections of claims 5 and 7 under 35 U.S.C. 112(b) (indefiniteness), as set forth at section 7 of the 05/14/2020 OA, is withdrawn in view of applicant’s clarifying amendments to the claims.

7.	The rejection of claims 4-7 and 12 under 35 U.S.C. 103 as being unpatentable over Tymianski et al. (WO 2012/021854 A2) in view of Bhambhani et al. (US 2012/0121580 A1), set forth at section 8 of the 05/14/2020 OA, is withdrawn in view of 

Maintained and New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 7, as amended, is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7, which depends from claim 6 directly and claim 5 indirectly, recites that the concentration of trehalose is 100-200 mM. However, claims 5 and 6 recite that the trehalose concentration is 100-140 mM. Therefore, the range recited in claim 7 improperly broadens the upper limit of the concentration range recited in claims 5 and 6.  
Applicant should note the “Infringement Test” for dependent claims in MPEP 608.01(n).  The test for a proper dependent claim is whether the dependent claim includes every limitation of the parent claim.  A proper dependent claim shall not conceivably be infringed by anything which would not also infringe the basic claim.  In the instant case, the concentration range of claim 7 (100-200 mM) could be infringed without infringing the claims from which it depends, i.e., 100-140 mM in claims 5 and 6.  Therefore, the claim is improperly dependent. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-3 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tymianski et al. (WO 2012/021854 A2) in view of Bhambhani et al. (US 2012/0121580 A1)(both listed on 04/23/2019 IDS).  The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see section 8 of the 05/14/2020 non-final OA) and therefore will not be reiterated here.
Response to Arguments
10.	In the response filed 11/16/2020, Applicant argues that it would not have been obvious to have combined teachings for several reasons. Citing various references within the prior art (Daugherty et al. (2006); Patro et al. (2002); Wang (2000)), applicant first argues that different biologics have different formulation requirements, and that the short linear peptides of the present invention are structurally distinct from the antibody examples of Bhambhani. Therefore, it is argued that a skilled person would have no idea whether the antibody concentrations and formulations disclosed in Bhambhani would represent any improvement over a formulation of Tat-NR2B9c as taught by Tymianski, and thus no reason to use the teachings of Bhambhani.
	Next it is argued that the skilled artisan would have no reason to select the components of the claimed formulation from the totality of Bhambhani’s teachings, 
	Finally, applicant asserts that the claimed formulation is associated with an expected result relative to the formulations of Tymianski and Bhambhani. Pointing to Example 8 and Tables 27 and 28 of the instant specification, applicant contends that the addition of lysine to a formulation comprising Tat-NR2B9c peptide, histidine and trehalose improved the stability of the peptide at elevated temperatures, which is asserted to be advantageous for the long-term storage of the drug at higher temperatures, such as for use in ambulances for treatment of stroke patients.
	Applicant argues that the trehalose formulation of Bhambhani was unstable at high temperatures, and that the reconstitution time of a formulation containing trehalose, histidine and mannitol was increased (Fig. 25F) and develops nearly 10% aggregates after storage for 3 months at 45C. Therefore, it is argued that the skilled artisan would not have expected these formulations of Bhambhani to be stable long term at elevated temperatures. 
11.	Applicant’s arguments have been considered but are not persuasive with respect to claims 1-3 and 8-11. Present claim 1 is broadly drawn to a prelyophilzed formulation at a pH of 6-7 and containing a Tat-NR2B9c peptide, histidine, trehalose, and an acetylation scavenger. Tymianski teaches the Tat-NR2B9c peptide of the claims, which is not contested by applicant, and further teaches that the peptide may be lyophilized in the presence of excipients to increase stability (see [0070]), which is on point to the “prelyophilized” and “lyophilized” formulations according to present claims 1, 2 and 8. Tymianski also teaches reconstitution of the lyophilized composition in normal saline (at [0070]), which is on point to present claims 9-11. Thus, all that is required is guidance on acceptable lyophilization excipients for peptide formulations.
	Bhambhani provides such guidance, indicating that the disclosure is useful for producing lyophilized formulations comprising high concentrations of active biological ingredients (see [0063])(aka API or active pharmaceutical ingredient), including therapeutic proteins and peptides (see, for example, [0021], [0031], [0065], [0087] and [0090]). Thus, with respect to applicant’s first argument, one of skill in the art would have recognized that the teachings of Bhambhani could be applied to any biologically In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Thus, the teachings of Bhambhani can be said to be generally applicable to the formulation of all therapeutic proteins, peptides and antibodies, not just antibodies specifically.
	With respect to applicant’s second argument, it is noted that Bhambhani teaches a specific formulation comprising each of the recited elements of claim 1, including a therapeutic peptide, a pH of 6.0 to 7.0, trehalose, histidine, arginine (i.e., an acetylation scavenger) (see [0065]). While this formulation is also noted to include mannitol, present claim 1 recites “comprising” language and thus the presence of additional components within the claimed formulation is not prohibited. Therefore, while some selection must for the sugar (i.e., sucrose or trehalose) and the buffer (i.e., histidine, succinate or bis-tris), these selections are not so vast such that the skilled artisan could at once envision the presently claimed invention. Furthermore, it would have been obvious, as well as being within the aptitude of the skilled artisan, to have tried various combinations of the disclosed sugars and buffers with the Tat-NR2B9c peptide in order to optimize pre-selected desirable features. While some variability does exist with the art with respect to formulations of different peptides, in the instant case the teachings of Bhambhani would suggest that this basic combination of components (i.e., a sugar, buffer, amino acid stabilizer and bulking agent) is useful and reasonably predictable for formulating a composition for the lyophilization of a therapeutic peptide.
	Finally, with respect to applicant’s third argument it is noted that the evidence presented in Example 8 of the instant specification, which is directed to an exact composition comprising specific components at specific concentrations, is not commensurate in scope with the presently rejected claims which broadly encompass any concentration for the claimed components as well as any acetylation scavenger.  Regardless, the difference in the results obtained for the Tat-NR2B9c formulations with Amino Acids (2007) 33: 587-605; Ref #023 on 04/23/2019 IDS), which teaches that amino acids such as lysine and arginine are effective against heat stress (see p. 595, left column), can reduce aggregation of proteins (p. 596, right column), and can aid in successful freeze-drying (i.e., lyophilization) procedures (p. 596, left column). In view of such prior art teachings, the evidence of record demonstrating that the of addition lysine imparts greater stability to the peptide biologic Tat-NR2B9c at elevated temperatures for long-term storage is neither surprising nor unexpected.
Furthermore, Bhambhani at [0065] explicitly teaches that a formulation comprising a therapeutic peptide, trehalose, histidine, an amino acid stabilizer (i.e., arginine, which is an acetylation scavenger according to the present invention) and mannitol can, following lyophilization, be reconstituted in a short period of time, such as 15 minutes or less (see also [0099] teaching that disclosed formulations impart cake structure and improve the reconstitution time; and [0004] and [0009] recognizing a need for a fast reconstitution time). Bhambhani also teaches that reconstitution time is primarily a function of the concentration of the biologic agent within the formulation (see Figure 3B), and that at a concentration of 70 mg/ml of the tested antibody, all but one formulation had a reconstitution time of about 15 minutes or less.
Taken together, the preponderance of the evidence would suggest that the claimed invention is obvious over the teachings of Tymianski and Bhambhani, and that the skilled artisan would have had a reasonable expectation that such pre-lyophilized, lyophilized, and reconstituted compositions could be successfully made and used in a pharmaceutical application. The rejection is therefore maintained for present claims 1-3 and 8-11.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-12 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,206,878. The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see section 9 of the previous OA) and therefore will not be reiterated here. With respect to new claims 20 and 21, patented claim 8 recites that the formulation is free of mannitol, and patented claim 9 recites that the concentration of trehalose is 120 mM. Therefore, the claims of the ‘878 patent anticipate or render obvious the presently claimed invention.
Response to Arguments

14.	Applicant’s statement is acknowledged. The above nonstatutory double patenting rejection is maintained at this time.


15.	Claims 1-5, 8-12 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
Claims 1-10 of U.S. Patent No. 10,251,935; and 
Claims 1-2, 5-7, 9-13, 15-19 and 34 of U.S. Patent No. 10,206,973; and
Claims 1-9 of U.S. Patent No. 10,912,817 (previously Appl. No. 16/280,685),
each in view of Bhambhani et al. (US 2012/0121580 A1; listed on 04/23/2019 IDS). 
	The basis of this rejection has been set forth previously (see section 10 and 11 of the 05/14/2020 OA) and therefore will not be reiterated here.
Response to Arguments
16.	Applicant argues that the above obviousness type double patenting rejections raise a similar issue to that discussed under 35 USC 103 above. It is argued that it would not have been obvious to combine the cited patents with Bhambhani.
17.	Applicant’s arguments have been considered but are not persuasive. Arguments with respect to claims 1-3 and 8-11 have been addressed above. Further, with respect to claims 4-5, 12 and 21, the concentrations of Tat-NR2B9c, histidine and trehalose as in present claims 4-5, 12 and 21 are provided by the patented claims, and Bhambhani discloses that the concentration of amino acid (e.g., lysine) included in the formulation may be 0.2 to 1.5 M (200-1500 mM), including such specific concentrations of 50 mM, 100mM, 150mM, 200 mM, 250 mM, 500 mM or 1000 mM (see [0098]). Such concentrations address the lysine concentrations of the present claims. 
	Therefore, the combination of the patented claims in view of Bhambhani still renders obvious the invention of present claims 1-5, 8-12 and claim 21.
It therefore would have been obvious to have included lysine, as taught by Bhambhani, in the formulations of the patented ‘935 and ‘973 claims and thereby arrive at the presently claimed invention. The motivation to do so comes from Bhambhani, which reference indicates that amino acids added to formulations for lyophilization can act as stabilizers and/or solubilizers. Therefore, the inclusion of lysine in the formulations of the patented claims would have been obvious and predictable. 


Conclusion
18.	No claims are allowed.

19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Advisory Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649